



Exhibit 10.1
UNITED INSURANCE HOLDINGS CORP.
A Delaware Corporation


Employment Agreement


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 10th
day of August, 2016 (“Effective Date”) by and between UNITED INSURANCE HOLDINGS
CORP., a Delaware Corporation, and any of its parent or subsidiary companies
(collectively, the “Company”), and Scott St. John, (the “Executive”).


Recitals


1.
The Executive will be the Chief Claims Officer (“CCO”) of the Company and has
the requisite experience to serve as such.



2.
The Executive, in his duties, will come to possess intimate knowledge of the
business and affairs of the Company and its Subsidiaries, their policies,
methods and personnel.



3.
The Board of Directors (the “Board”) of the Company recognizes that the
Executive’s contribution, as CCO of the Company, to the growth and success of
the Company and its Subsidiaries will be substantial and desires to assure the
Company of the Executive’s employment in an executive capacity and to compensate
him therefor.



4.
The Board has determined that this Agreement will reinforce and encourage the
Executive’s continued attention and dedication to the Company and its
Subsidiaries.



5.
The Executive is willing to make his services available to the Company and its
Subsidiaries on the terms and conditions hereinafter set forth.

Agreement


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:


1.
Term and Duties



1.Term. The Company shall employ the Executive and the Executive shall continue
to serve the Company and its Subsidiaries on conditions set forth herein for a
term that begins on the Effective Date and continues through the first
anniversary of the Effective Date (“Initial Term”). This Agreement shall
automatically renew for additional (1) one year terms (“Renewal Term”) at the
expiration of the Initial Term or any subsequent Renewal Term unless either of
the parties provide at least thirty (30) days’ written notice of their intent to
non-renew the Agreement, or unless this Agreement is otherwise terminated in
accordance with Section 4.1, 4.2, or 4.3 hereof.


2.Duties of Executive. During Executive’s employment, the Executive shall serve
as CCO and shall perform the duties of an executive commensurate with such
position, shall diligently perform all services as may be reasonably designated
by the CEO and the Board; and shall exercise such power and authority as is
necessary and customary to the performance of such duties and services. The
Executive shall devote his/her services on a fulltime basis to the business and
affairs of the Company and the Subsidiaries. However, to the extent it does not
interfere or conflict with the proper performance of the Executive’s duties
hereunder, the Executive may be involved with non-profit organizations or other
outside business endeavors, with prior written permission from the CEO.


2.
Compensation.



1.Base Salary. The Executive shall receive a Base Salary at the annual rate of
$250,000.00. The Base Salary shall be payable in substantially equal
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. Base Salary may be increased during the
Employment Term but may not be decreased, and the Company shall consider, on an
annual basis, the nature, extent and advisability, if any, of an increase in the
Executive’s Base Salary.







--------------------------------------------------------------------------------





2.Additional Cash Compensation. During Executive’s employment, Executive shall
be eligible to receive annual bonuses which, in the discretion of the Board, are
payable to executive management. Annual bonuses will be based on the Board’s
evaluation of achievement against goals established for the senior executive
officer group including Executive.
3.Restricted Stock Agreement. After ninety days (90) from the Effective Date of
this Agreement, the Company and Employee shall enter into a Restricted Stock
Agreement ("RSA") to issues 1500 shares of restricted common stock to Employee.
The restricted common stock shall vest at the conclusion of the one year
anniversary of the RSA effective date.


4.Equity Incentive Compensation. In addition to any compensation payable under
Section 2.1, 2.2 and 2.3, the Executive shall also be eligible to participate in
any future equity incentive compensation plans or directed share programs
designed for members of the Company’s senior management team approved by the CEO
and Board of Directors so long as this agreement remains in effect.


3.
Other Benefits.



1.Expense Reimbursement. During Executive’s employment, the Company, upon the
submission of supporting documentation by the Executive, and in accordance with
Company policies for its executives, shall reimburse the Executive for all
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company and the Subsidiaries, including expenses
for travel and entertainment, for which the Executive shall follow expense
guidelines as set by the CEO or Board from time to time. Expenses incurred by
the Executive in connection with maintaining professional licenses and relevant
technical job knowledge including, but not limited to, continuing education,
professional fees, dues and subscriptions, shall be fully reimbursed without
limitation.


2.Other Benefits. During Executive’s employment, Executive will be eligible to
participate, on terms which are generally available to the other senior
executives of the Company and subject to the eligibility requirements of the
applicable Company plans as in effect from time to time, in the Company’s
deferred compensation, medical, dental, vacation, life insurance and disability
programs, and other benefits generally available to the Company’s senior
executives from time to time.


3.Working Facilities. During Executive’s employment, the Company shall furnish
the Executive with an office, and such other facilities and services suitable to
his position and adequate for the performance of his duties hereunder.


4.Vacation. During Executive’s employment, Executive shall be entitled to
reasonable vacations during each year of the Term, the time and duration thereof
to be determined by mutual agreement between Executive and the Company.
Reasonable vacations shall be no less than four (4) weeks or twenty (20)
business days, excluding holidays, each calendar year.


4.
Termination.



1.Termination for Cause. Notwithstanding anything contained in this Agreement to
the contrary, this Agreement may be terminated at any time by the Company for
Cause. As used in this Agreement “Cause” shall only mean (i) any action or
omission of the Executive which constitutes a material breach of this Agreement,
(ii) willful failure to perform the duties assigned to the Executive by the CEO
or the Board, from time to time; (iii) fraud, breach of fiduciary duty,
embezzlement or misappropriation as against the Company, or (iv) the conviction
(from which no appeal can be taken) of Executive for any criminal act which is a
felony. For purposes of this Paragraph 4.1, an act or failure to act shall be
considered “willful” only if done or omitted to be done without a good faith
reasonable belief that such act or failure to act was in the best interests of
the Company. Any termination for Cause pursuant to this Paragraph 4.1 shall be
made in writing to Executive, which notice shall set forth in detail all acts or
omissions upon which the Company is relying for such termination. Upon any
termination pursuant to this Paragraph 4.1, the Company shall pay to the
Executive any unpaid Base Salary accrued through the Effective Date of
termination specified in such notice. In addition, the Company shall pay any
benefits, if any, owed to Executive under any plan provided for Executive under
Paragraph 3 hereof in accordance with the terms of such plan as in effect on the
date of termination of employment under this Paragraph 4.1. Except as provided
above, the Company shall have no further liability hereunder (other than for
reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however to the provisions of Paragraph 3.1 hereof).


2.Termination Due to Death or Disability. In the event of the Executive’s death,
Executive’s employment shall automatically cease and terminate as of the date of
death. If Executive becomes Disabled, the Company may terminate Executive’s
employment upon thirty (30) days’ written notice to Executive. For purposes of
this Agreement, the terms





--------------------------------------------------------------------------------





“Disabled” or “Disability” means Executive’s inability, because of physical or
mental illness or injury, substantially to perform his duties hereunder as a
result of physical or mental incapacity for a continuous period of at least six
(6) months, to be determined no earlier than at the end of the six (6) month
period. In the event of any dispute as to the Executive’s incapacitation, the
Board shall select a physician and Executive shall select a physician. If the
two physicians are unable to agree on whether Executive is Disabled for purposes
of this Agreement, those two physicians shall select a third physician, whose
determination shall be final and binding upon both the Executive and the
Company. In the event of the termination of employment due to Executive’s death
or Disability, Executive or his estate or legal representatives shall be
entitled to receive:
i.payment for all accrued but unpaid Base Salary as of the date of termination
of employment;


ii.reimbursement for expenses incurred by the Executive pursuant to. Paragraph
3.1 hereof up to and including the date of termination of employment;


iii.any earned benefits to which the Executive may be entitled as of the date of
termination of employment pursuant to the terms of any compensation or benefit
plans to the extent permitted by such plans (with the payments described in
subsections (i) through (iii) above collectively called the “Accrued Payments”);


iv.any annual incentive bonuses earned but not yet paid for any completed full
fiscal year immediately preceding the employment termination date;


v.if employment termination occurs prior to the end of any fiscal year, a pro
rata annual incentive bonus for such fiscal year in which employment termination
occurs (based on actual business days in such fiscal year prior to such
employment termination, divided by the total annual business days) determined
and paid based on actual performance achieved for that fiscal year against the
performance goals for that fiscal year;


vi.in the case of death of Executive, the Company shall continue in force all
medical and dental benefits applicable to Executive’s family for six (6) months.


vii.Any payments under this paragraph shall be made on or before March 15th of
the year following Executive’s death or Disability (with the exception of Base
Salary and reimbursement of expenses, which shall be paid no later than the pay
period immediately following termination of employment).


3.Termination Without Cause. Either party may terminate Executive’s employment
hereunder without Cause at any time.


(i.)
In the event of the termination of Executive’s employment under this Paragraph
4.3 without Cause by the Company, then Executive shall be entitled to:



a. payment of Accrued Payments in full within the next normal payroll period
following termination;
b. payment of severance in the amount of Base Salary beginning the day after
termination through the later of either: (i) the last day of the Initial Term or
the last day of the Renewal Term (if applicable); OR (ii) 180 days after
termination(the “Severance Period”). Severance is payable in normal payroll
periods through the term of the Severance Period.
c. any annual incentive bonuses earned but not yet paid for any completed full
fiscal year immediately preceding the employment termination date, to be paid in
full within the next normal payroll period following termination;
d. if employment termination occurs prior to the end of any fiscal year, the pro
rata annual incentive bonus for such fiscal year in which employment termination
occurs for which Executive would have been entitled if employed at the
conclusion of the fiscal year determined and paid based on actual performance
achieved for the portion of such fiscal year when Executive was employed by the
Company. Any such bonus under this section is to be paid in full within ninety
days following completion of the fiscal year;
e. the Company shall arrange for the Executive to continue to participate
(through COBRA or otherwise), on substantially the same terms and conditions as
in effect for the Executive (including any required contribution) immediately
prior to such termination, in the medical, dental, disability and life insurance
programs provided to the Executive hereof until the earlier of (a) a one-hundred
twenty (120) day period





--------------------------------------------------------------------------------





from the termination date; or (b) such time as the Executive is eligible to be
covered by comparable benefit(s) of a subsequent employer (determined on a
benefit-by-benefit and coverage-by-coverage basis). The foregoing is referred to
as “Benefits Continuation”. The Executive agrees to notify the Company promptly
if and when he begins employment with another employer and if and when he
becomes eligible to participate in any benefit or other welfare plans, programs
or arrangements of another employer.
(ii.)
In the event of the termination of Executive’s employment under this Paragraph
4.3 without Cause by the Executive, then Executive shall be entitled to only (a)
and (b) above. The Company shall have no further liability hereunder (other than
for reimbursement for reasonable business expenses incurred prior to the date of
termination, subject, however to the provisions of Paragraph 3.1 hereof).



4.Specified Employee. Notwithstanding anything to the contrary in this
Agreement, if at the time of Executive’s termination of employment Executive is
a “specified employee,” as defined below, any and all amounts payable to
Executive on account of such separation from service that would be nonqualified
deferred compensation and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid in a single
sum on the next regular payday following the expiration of such six (6) month
period or, if earlier, the date of Executive’s death; except (A) to the extent
of amounts that do not constitute a deferral of compensation within the meaning
of Treasury regulation Section 1.409A-1(b), as determined by the Company in its
discretion; (B) benefits which qualify as excepted welfare benefits pursuant to
Treasury regulation Section 1.409A-1(a)(5); or (C) other amounts or benefits
that are not subject to the requirements of Section 409A, shall not be subject
to any such acceleration.


5.Separation from Service. For purposes of this Agreement, all references to
“Termination Date,” “termination of employment” and correlative phrases shall be
construed to require a “separation from service” (as defined in Section 1.409A-1
(h) of the Treasury regulations after giving effect to the presumptions
contained therein), and the term “specified employee” means an individual
determined by the Company to be a specified employee under Treasury regulation
Section 1.409A-1(i).


6.409A Compliance. Payments under this Agreement are intended either to be
exempt from the rules of Section 409A or to satisfy those rules, and the
Agreement shall be construed accordingly.


7.Release of Claims as Condition. The Company’s obligation to pay to the
Executive the benefits described in paragraphs 4.2(v), 4.3(i)b, 4.3(i)c,
4.3(i)d, 4.3(i)e and 4.3(ii) of this Agreement shall be conditioned upon the
Executive, or his legal representative as appropriate, having delivered to the
Company an executed full and unconditional release (that is not subject to
revocation) of claims against the Company, its parent entities, affiliates,
employee benefit plans and fiduciaries, officers, employees, directors, agents
and representatives satisfactory in form and content to the Company’s counsel.


8.No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, nor shall the amount
of any payment hereunder be reduced by any compensation earned by Executive as a
result of subsequent employment unless otherwise provided herein.


5.    Restrictive Covenants.


1. Confidentiality/Non-Disclosure. “Confidential Information” shall mean any
intellectual property, information, or trade secrets (whether or not
specifically labeled or identified as “confidential” or “private”), in any form
or medium, that is disclosed to, or developed or learned by, the Executive, and
that relates to the business plan, underwriting, products, services, research,
or development of or by the Company or its Subsidiaries, suppliers,
distributors, customers, investors, partners, and/or other business associates,
and that has not become publicly known. Confidential Information includes, but
is not limited to, the following:
i.
Internal business information (including but not limited to information relating
to strategy, staffing, financial data, training, marketing, promotional and
sales plans and practices, costs, bidding activities and strategies, rate and
pricing structures, and accounting and business methods);



ii.
Identities of, negotiations with, individual requirements of, specific
contractual arrangements with, and information about, the Company’s or its
Subsidiaries’ suppliers, distributors, customers, investors, partners and/or
other business associates, their contact information, and their confidential
information;








--------------------------------------------------------------------------------





iii.
Compilations of data and analyses, underwriting process and parameters, material
processes, technical data, specific program information, trade or industrial
practices, computer programs, formulae, systems, research, records, reports,
manuals, documentation, customer and supplier lists, data and databases relating
thereto, and technology and methodology regarding specific projects; and



iv.
Intellectual Property not generally available to the public, or published by the
Company or its Subsidiaries.



Confidential Information shall not include information that: (i) is or becomes
public information without breach of this Agreement by Executive; (ii) was in
Executive’s possession (in writing or other recorded form) prior to his
employment by the Company with no obligation to maintain confidentiality, as
evidenced by written or electronic records; (iii) was received from a third
party not under any obligation of confidentiality to the Company; or (iv) is
required to be disclosed by Executive by law or a final order of a court or
other governmental agency or authority of competent jurisdiction (collectively,
“Order”); provided, however, reasonable notice prior to any such disclosure
shall be given to the Company to allow sufficient time for the Company to obtain
injunctive relief, a protective order or similar remedy.


“Intellectual Property," or “IP,” shall mean (1) inventions or devices, whether
patentable or not; (2) original works of authorship produced by or on behalf of
the Company or its Subsidiaries; (3) trade secrets; (4) know-how; and (5) any
other intangible property protectable under federal, state or foreign law. Other
examples of Intellectual Property include, but are not limited to, patent
applications, patents, copyrighted works, technical data, computer software,
knowledge of suppliers or business partnerships, documentation, processes, and
methods and results of research.
The Executive acknowledges and agrees with the representations of the Company
that Confidential Information and IP is proprietary and valuable to the Company,
and that any disclosure or unauthorized use thereof may cause irreparable harm
and loss to the Company.
The Executive acknowledges and agrees that (1) the nature and periods of
restrictions imposed by the covenants contained in this Agreement are fair,
reasonable and necessary to protect and preserve for the Company and its
Subsidiaries their viability and future revenues; (b) the Company or its
Subsidiaries would sustain great and irreparable loss and damage if the
Executive were to breach any of such covenants set forth herein; (c) the Company
and its Subsidiaries intend to conduct business actively in the entire territory
that is the subject of this Agreement (as defined below) and beyond; and (d) the
covenants herein set forth are made as an inducement to and have been relied
upon by the Company in entering into this Agreement.
The Executive acknowledges and agrees this Agreement is binding on the
Executive’s heirs, executors, successors, administrators, representatives and
agents.
The Executive agrees to receive and to treat Confidential Information and the
knowledge of IP on a confidential and restricted basis and to undertake the
following additional obligation with respect thereto:


1. To use the Confidential Information for the singular purpose of benefiting
the Company and its Subsidiaries, and specifically not use the Company’s and its
Subsidiaries’ customer or prospective customer data to conduct marketing, or
otherwise undertake personal contacts, to solicit, divert or appropriate
customers or prospective customers of the Company or its Subsidiaries, whether
for the benefit of the Executive or any Person;


2. Not to disclose Confidential Information, except to the extent the Executive
is required to disclose or use such Confidential Information in the performance
of the Executive’s assigned duties for the Company or its Subsidiaries, to any
Person without the prior express written consent of the Board of the Company, or
their successors as an action permitted under the operating agreement of the
Company;


3. To tender all Confidential Information to the Company, and destroy any of the
Executive’s additional notes or records made from such Confidential Information,
immediately upon request by the Company or upon termination of this Agreement;


4. To promptly disclose and assign any right, title and interest to the Company
all IP authored, made, conceived or actually reduced to practice, alone or
jointly with others, (a) while performing duties for the Company or its
Subsidiaries, or (b) during Executive’s employment under this Agreement (if such
IP is related to the Company’s area of business), or (c) which results or is
suggested by any work done for or at the request of the Company or





--------------------------------------------------------------------------------





its Subsidiaries, or (d) which was aided by the use of trade secret information,
whether or not during working hours and regardless of location;


5. To use best efforts to safeguard the Confidential Information and protect it
against disclosure, misuse, espionage, loss, misappropriation and theft;


6. Immediately notify the Board of any breach of this Agreement; and


7. Assist the Company or its Subsidiaries, both during and after the termination
of this Agreement, in obtaining and enforcing any legal rights in IP of the
Company or its Subsidiaries, or assigned or to be assigned by the Executive to
the Company or its Subsidiaries.
8.
To refrain from purchasing or selling securities in reliance upon such
Confidential Information or any non-public information or from communicating
such information to any other person or entity under circumstances in which it
is reasonably foreseeable that such person or entity is likely to purchase or
sell such securities in reliance upon such information. The Executive agrees
that it shall comply with all such applicable securities laws. Without
limitation, the Executive agrees that it shall not, either directly or
indirectly: (a) conduct any transactions involving securities of the Company in
reliance upon any of the Confidential Information, or (b) communicate any of the
Confidential Information to any other person or entity under circumstances in
which it is reasonably foreseeable that such person or entity is likely to
purchase or sell such securities in reliance upon any of the Confidential or
non-public Information.



5.2    Non-Compete. The Company and the Executive acknowledge that (i) the
Company has a special interest in and derives significant benefit from the
unique skills and experience of the Executive; (ii) the Executive will use and
have access to proprietary and valuable Confidential Information (as defined in
Section 5.1 hereof) during the course of the Executive’s employment; and (iii)
the agreements and covenants contained herein are essential to protect the
business and goodwill of the Company or any of its subsidiaries, affiliates or
licensees. Accordingly, and in further consideration of the Executive’s
employment with the Company and the compensation paid to the Executive and the
benefits provided in connection with such employment, the Executive covenants
and agrees that throughout the term of his/her employment, and for a period of
six (6) months after termination or cessation of employment for any reason, the
Executive shall not, directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity, engage or participate in
any business that is in competition in any manner whatsoever with the business
of the Company, whether for renumeration or otherwise, in any State where the
Company is doing business.
5.3    Non-Solicitation. The Executive covenants and agrees with the Company
that the Executive will not, directly or indirectly, for any Person, through the
period ending on the second (2nd) annual anniversary of the last day of the
Executive’s employment with the Company attempt to employ, divert away an
employee, or enter into any contractual or employment arrangement with any
employee or former employee, of the Company or its Subsidiaries, unless such
employee or former employee has not been employed by the Company or its
Subsidiaries for a period in excess of one (1) year. This Section shall not
apply to former employees that were terminated by the Company.
5.4    Consent to Injunction. The Executive acknowledges that any breach of a
covenant contained in Section 5 of this Agreement will result in irreparable
injury to the Company or its Subsidiaries and that the Company’s or its
Subsidiaries’ remedy at law for such a breach may be inadequate and will be
extremely difficult to calculate or determine. Accordingly, the Executive agrees
and consents that upon any such breach, the Company or its Subsidiaries shall,
in addition to all other remedies available at law and in equity, be entitled to
(A) both preliminary and permanent injunctions to prevent or halt any such
breach or threatened breach, and (B) recover the cost of such attorney’s fees as
the Company or its Subsidiaries may incur to enforce it rights hereunder if the
Company is a prevailing party in such litigation. Further, the Executive agrees
that in the event of any breach hereunder, the Company or its Subsidiaries shall
have the right to seek restraining orders and/or injunctions
5.5    Severability. In the event the provisions of this Agreement should ever
be deemed to exceed the time or geographic limitations permitted by applicable
law, then the provisions will be reformed to the maximum time or geographic
limitations permitted by applicable law. Every provision of this Agreement is
intended to be severable, and, if any term or provision is determined to be
illegal, invalid or unenforceable for any reason whatsoever, and cannot be
reformed, such illegal, invalid or unenforceable provision shall be deemed
severed herefrom and shall not affect the validity, legality or enforceability
of the remainder of this Agreement.





--------------------------------------------------------------------------------





6.
Books and Records. All books, records, accounts and similar repositories of
Confidential Information of the Company and its Subsidiaries, whether prepared
by the Executive or otherwise coming into the Executive's possession, shall be
the exclusive property of the Company and shall be returned immediately to the
Company and its Subsidiaries on termination of this Agreement or on the Board's
request at any time.



7.
Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation which assumes
this Agreement, and all obligations of the Company hereunder, in writing. Upon
such consolidation, merger, or transfer of assets and assumption, the term "the
Company" as used herein, shall mean such other corporation and this Agreement
shall continue in full force and effect.



8.
Indemnification. The Company agrees that the Executive shall be covered and
insured up to the full limits provided by all directors’ and officers’ insurance
which the Company then maintains to indemnify its directors and officers (and to
indemnify the Company for any obligations which it incurs as a result of its
undertaking to indemnify its officers and directors), subject to applicable
deductibles and to the terms and conditions of such policies as well as provided
under any policy of indemnification then in effect for the Company.



9.
Assignment. This Agreement is personal in nature to the Company and the rights
and obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive. This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).



10.
Amendment. This Agreement may not be amended, supplemented or modified in whole
or in part except by an instrument in writing signed by the party or parties
against whom enforcement of any such amendment, supplement or modification is
sought.



11.
Survival. Anything hereof to the contrary notwithstanding, the provisions of
Paragraphs 2 through 18 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.



12.
Choice of Law. This Agreement will be interpreted, construed and enforced in
accordance with the laws of the State of Florida, without giving effect to the
application of the principles pertaining to conflicts of laws.



13.
Effect of Waiver. The failure of any party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision, unless specifically stated herein.



14.
Construction. The parties hereto and their respective legal counsel participated
in the preparation of this Agreement; therefore, this Agreement shall be
construed neither against nor in favor of any of the parties hereto, but rather
in accordance with the fair meaning thereof.



15.
Enforcement. Should it become necessary for any party to institute legal action
to enforce the terms and conditions of this Agreement, the prevailing party will
be awarded reasonable attorneys' fees at all trial and appellate levels,
expenses and costs. Any suit, action or proceeding with respect to this
Agreement shall be brought in the courts of the State of Florida within the
County which the Company maintains its primary offices or in the U.S. District
Court of Florida for the district in which the Company maintains its primary
offices, whichever is applicable. The parties hereto hereby accept the exclusive
jurisdiction of those courts for the purpose of any such suit, action or
proceeding.

Notwithstanding the foregoing provisions of this Paragraph, each of the parties
agrees that, prior to commencing litigation under this Agreement, the parties
agree to submit, for a period of sixty (60) days, to voluntary mediation before
a jointly selected neutral third party mediator under the auspices of JAMS,
Atlanta, GA Resolutions Center (or any successor location) or a mutually agreed
upon certified mediator in Tampa, FL, pursuant to the procedures of JAMS
International Mediation rules or the Florida Rules for Certified and
Court-Appointed Mediators, to be conducted in the State of Florida, Hillsborough
County (however, such mediation or obligation to mediate shall not suspend or
otherwise delay any termination or other action of the parties or affect the
parties’ other rights).
The parties hereto acknowledge and agree that any party's remedy at law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and such breach or threatened breach shall be per se deemed as
causing





--------------------------------------------------------------------------------





irreparable harm to such party. Therefore, in the event of such breach or
threatened breach, the parties hereto agree that, in addition to any available
remedy at law, including but not limited to monetary damages, an aggrieved
party, shall be entitled to obtain, and the offending party agrees not to oppose
the aggrieved party's request for, equitable relief in the form of specific
enforcement, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy that may then be available to the aggrieved party.
16.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original.



17.
Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered when sent by signed, hand-delivery, facsimile with
receipt confirmed or when deposited in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, or by overnight courier,
addressed to the parties at the address first stated herein, or to such other
address as either party hereto shall from time to time designate to the other
party by notice in writing as provided herein.



18.
Entire Agreement. This Agreement contains the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes any
prior or contemporaneous understandings and agreements, written or oral, between
and among them respecting such subject matter, including, without limitation,
the Term Sheet.



19.
Expenses. Reasonable legal fees and expenses up to a maximum total of $1500
incurred by the Executive in reviewing this Agreement will be paid by the
Company. All such fees and expenses will be paid by the Company within 30 days
after the Company's receipt of the invoices therefor.



IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto on
the day and year first above written.
UNITED INSURANCE HOLDINGS CORP.
By:    /s/ John L. Forney
Name:    John L. Forney
Title:    President & CEO


EXECUTIVE
By:    /s/ Scott St. John
Name:    Scott St. John
Title:    Chief Claims Officer









